DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Status of the Claims
The response and claims filed 12/28/2021 have been considered.
Claims 1-12 are pending.
The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.  

Response to Arguments
Applicant's arguments filed 12/28/2021 have been fully considered but they are not persuasive. 
Applicant has argued the skilled artisan would not be motivated to modify the cited combination of references to produce each limitation of claim 1 with a reasonable expectation of success. Applicant has argued a person skilled in the art would avoid storing hydrogen peroxide in a sealed container that is not the original container made of approved material until the time of formulating an injection. Applicant has argued a person skilled in the art would have no motivation 
This argument is unpersuasive. 
The presently claimed invention is directed to a pre-filled syringe, not a method of storing hydrogen peroxide. The presently claimed invention also recites a hydrogen peroxide solution which is a composition containing hydrogen peroxide, not hydrogen peroxide per se. Although the document cited by Applicant has been given full consideration, it is not addressed specifically to the compositions of Ogawa. The document appears to confirm glass as a container for highly concentrated hydrogen peroxide. Ogawa’s hydrogen peroxide composition has a concentration of 0.5% or ranging from 0.12-2.00%. The presently claimed pre-filled syringe reads on a syringe containing the composition of Ogawa modified with a silicone oil for improving the smooth expression of the plunger and improving precision of dosing from the syringe as suggested independently by either of Vetter or Wu. 

Applicant has argued one skilled in the art reading Bretschger in its entirety would not have a reasonable expectation of success when modifying the teachings of Ogawa with Wu or Vetter to produce the claim limitations of claim 1. Applicant has argued that Bretschger’s disclosure that hydrogen peroxide shows no visible reaction with silicon greases does not disclose the limitations of claim 1. Applicant has argued Bretschger is entirely silent concerning the long term stability of silicone oil to hydrogen peroxide. Applicant has argued a person of ordinary skill would expect, at best, that silicone oil would have little to no effect on the peroxide as the claimed composition does not include a decomposition catalyst. Applicant has argued Bretschger does not teach a stabilizing effect of silicone grease/oil on hydrogen peroxide.


Applicant has argued determination of the suitability of silicone oil for stabilization of hydrogen peroxide solutions would require a person of ordinary skill in the art to compare different materials and combinations for multiple conditions including the purity, concentration, pH and intended use of the product. Applicant has argued that since Bretschger clearly states the choice of stabilizing material for hydrogen peroxide is affected by purity, concentration, pH and intended use of the product. Applicant has argued Bretschger teaches the typical practice is to avoid stabilization in favor of storing higher purity hydrogen peroxide solutions. Applicant has argued that this is the very basis for rebutting the prima facie case of obviousness based on unexpected results.
This argument is unpersuasive. 
The presently claimed invention is directed to a product, i.e., a syringe comprising a silicone oil applied to the inner wall of the syringe, and the syringe containing a hydrogen peroxide solution. Ogawa clearly teaches the composition in a syringe (Ogawa, e.g., 0083) which facilitates administration of the composition to tumors. Vetter teaches syringes modified by including a coating of silicone oil on the inside surface of the syringe (Vetter, e.g., c1:17-21). Alternatively, Wu teaches silicone oils consistent with formula (I) of claim 2 were known and used to achieve 
Despite the understanding in the art that hydrogen peroxide is unstable, one skilled in the art is directed by the teachings of Ogawa to place a hydrogen peroxide solution into a syringe to facilitate administration of the composition. Both Vetter and Wu teach improving syringes used for administration of actives by coating the inner walls of the syringe with a silicone oil. The expected benefits include smooth expression of the plunger and for improving precision of dosing of a medicament from the syringe (Vetter, e.g., c1:18-21) and a greater degree of control over initiation and maintenance of sliding movement of the plunger (Wu, e.g., 0005).
In response to the argument that the limitation of wherein the syringe is capable of storing the hydrogen peroxide solution for at least four weeks at 600C, is directed to stability during storage and has been interpreted as intended use, it is noted that the intended use is the storage not the stability. Further any syringe having the structural features claimed is capable of the intended use and stability properties recited in the claim. That is, the recited stability is a latent property of following the teachings of the prior art. Using the technique of Vetter or Wu to improve a syringe containing hydrogen peroxide composition of Ogawa, one skilled in the art would have arrived at an arrangement of prior art elements having the same stability observed by Applicant.
In response to Applicant’s argument that the material selection and the structure of the claimed syringe/coating combination confers the claimed stability, it is noted that claim 1 reads on any silicone oil. That means any silicone oil applied to an inner wall of the barrel as suggested by Vetter or Wu will confer the recited stability. Further, Wu teaches the silicone oils more specifically claimed provide the same benefit, i.e. facilitating dosing using the syringe. 
.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1 and 9-12 remain rejected under 35 U.S.C. 103 as being unpatentable over Ogawa, US 20100010417 A1 in view of Vetter, US 6447610 B1 and Bretschger, 1947.
Ogawa, US 20100016322 A1
Ogawa teaches an aqueous solution comprising hydrogen peroxide at a concentration of 0.5% (Ogawa, e.g., 0092). The concentration of hydrogen peroxide may vary over the range of from 0.12 to 2.00% (Ogawa, e.g., 0094, pg. 7, table 1). Ogawa teaches the composition in a syringe (Ogawa, e.g., 0083). Since Ogawa teaches a syringe suitable for an aqueous hydrogen peroxide composition as claimed, the skilled artisan would have understood the syringe is made of a material having a high decomposition capability with respect to hydrogen peroxide. There does not appear to be any distinction between a pre-filled syringe and a syringe containing the composition as set forth in Ogawa.
The composition is a radiation sensitizer (Ogawa, e.g., claim 1). 
Ogawa does not expressly teach the syringe includes an oil composition applied to an inner wall of the barrel, the oil composition containing silicone oil. 
Vetter teaches syringes modified by including a coating of silicone oil on the inside surface of the syringe (Vetter, e.g., c1:17-21). Vetter teaches a method for coating the inside of a syringe with silicone oil (Vetter, e.g., claims) for improvements to smooth expression of the plunger and for improving precision of dosing of a medicament from the syringe (Vetter, e.g., c1:18-21).  Vetter teaches wherein the syringe is glass (Vetter, e.g., c1:14-17).
Bretschger, 1947 (attached) suggests one skilled in the art would have reasonably expected silicone oil to be compatible with hydrogen peroxide 90%. See Bretschger, e.g., pg. 70, Table V.  

Applicable to the limitation: wherein the syringe is capable of storing the hydrogen peroxide solution for at least four weeks at 600C, appear to be met by the combined teachings of Ogawa and Vetter. This is because the claim does not recite any structural features which distinguish beyond the teachings of the prior art. Since the prior art teaches a syringe containing a silicone oil in the same arrangement as claimed and containing a hydrogen peroxide solution, the prior art teaches a syringe having the same capability claimed. Therefore the limitation added in the amendment filed 06/21/2021 does not appear to distinguish the claimed invention over the cited prior art. 
Accordingly, the subject matter of claims 1 and 9-12 would have been prima facie obvious before the effective filing date of the presently claimed invention, absent evidence to the contrary.

Claims 1-12 remain rejected under 35 U.S.C. 103 as being unpatentable over Ogawa, US 20100010417 A1 in view of Wu, US 20080071228 A1 and Bretschger, 1947.
The teachings of Ogawa enumerated above apply here. 
As set forth, infra, Ogawa teaches a syringe comprising a composition including an aqueous solution of hydrogen peroxide. Ogawa does not expressly teach the syringe including an oil coating the inner surface of the barrel of the syringe, wherein the oil is a silicone oil.
Wu teaches silicone oils for application to the inner wall of a syringe (Wu, e.g., 0092) which are effective for achieving improvements in smooth sliding contact between the plunger and the inner wall of the syringe (Wu, e.g., 0013), reducing the known problem of high breakout/breakloose forces (Wu, e.g., 0012). This improvement results in a greater degree of control over initiation and maintenance of sliding movement of the plunger (Wu, e.g., 0005). The improvement is suggested for delivery of medicaments (Wu, e.g., 0011). Wu teaches wherein the syringe barrel is made of glass (Wu, e.g., claim 4). 
Wu teaches silicone oils consistent with formula (I) of claim 2 were known and used to achieve improvement in sliding contact between the plunger and the inner wall of the syringe thereby facilitating precise delivery of medicaments. See Wu, e.g., 0063, formula (II), wherein z can be about 300 to 1350. The range for the repeating siloxane unit overlaps significantly with the range recited in claim 2. Further the claimed definition for R includes methyl groups. Wu names polydimethylsiloxane as required by instant claim 8 (Wu, e.g., claim 7). 
Bretschger, 1947 (attached) suggests one skilled in the art would have reasonably expected silicone oil to be compatible with hydrogen peroxide 90%. See Bretschger, e.g., pg. 70, Table V.  

Applicable to the limitation: wherein the syringe is capable of storing the hydrogen peroxide solution for at least four weeks at 600C, appear to be met by the combined teachings of Ogawa and Wu. This is because the claim does not recite any structural features which distinguish beyond the teachings of the prior art. Since the prior art teaches a syringe containing a silicone oil in the same arrangement as claimed and containing a hydrogen peroxide solution, the prior art teaches a syringe having the same capability claimed. Therefore the limitation added in the amendment filed 06/21/2021 does not appear to distinguish the claimed invention over the cited prior art. 
Accordingly, the subject matter of claims 1-12 would have been prima facie obvious before the effective filing date of the presently claimed invention, absent evidence to the contrary. 

Conclusion
No claim is allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM A CRAIGO whose telephone number is (571)270-1347.  The examiner can normally be reached on Monday - Friday, 9am - 6pm, PDT.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert WAX can be reached on 571-272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 

/WILLIAM CRAIGO/Examiner, Art Unit 1615     


/SUSAN T TRAN/Primary Examiner, Art Unit 1615